DAVIS, Judge.
Appellants, the grandchildren and great-grandchildren of Harry L. Coukos, challenge the trial court’s dismissal with prejudice of their petition for revocation of probate, in which they challenged Mr. Coukos’ 2004 will. Because Appellants lacked standing to challenge the will, we affirm. See Wehrheim v. Golden Pond Assisted Living Facility, 905 So.2d 1002, 1006 (Fla. 5th DCA 2005) (“[A] petitioner may not be an interested person in revocation and removal proceedings if previous and presumptively valid wills have been discovered that, similar to the current will, do not include the petitioner as a beneficiary of the estate.”). However, we do so without *1291prejudice to any right Appellants may have to challenge the trust agreement.
Affirmed.
VILLANTI and LaROSE, JJ., Concur.